COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Terrence Brent McNeil v. The State of Texas

Appellate case number:      01-13-00234-CR

Trial court case number:    1362563

Trial court:                338th District Court of Harris County

       Appellant, Terrence Brent McNeil, has filed a pro se “Emergency Motion to
Dismiss Appeal.” In the motion, McNeil states that the public defender’s office has a
policy requiring counsel to visit an appellate client at least once during his or her case,
but his appointed counsel has not visited him in prison and has “refused extension to file
brief upon Appellants request.” Appellant then moves that the Court “grant this
Emergency Motion to Dismiss Appeal.”
        By filing a motion to dismiss his appeal, McNeil is effectively seeking to waive
his right to appeal. McNeil has the right to waive his right to appeal. See TEX. CODE
CRIM. PROC. art. 1.14 (West 2005); Ex parte Broadway, 301 S.W.3d 694, 697 (Tex.
Crim. App. 2009). Any such waiver, however, must be made voluntarily, knowingly, and
intelligently. See Broadway, 301 S.W.3d at 697; Ex parte Tabor, 565 S.W.2d 945, 946
(Tex. Crim. App. 1978).
        Based on the content of his motion, it appears that McNeil is unhappy with his
appointed counsel. McNeil does not, however, state that he no longer wishes to pursue
his appeal, provide any reason why he wants to dismiss his appeal, or provide any other
basis to show that he is voluntarily, knowingly, and intelligently seeking to waive his
right to appeal. As a result, it does not appear that McNeil is voluntarily, knowingly, and
intelligently seeking to waive his right to appeal. Accordingly, we DENY the motion.
       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                  Acting individually  Acting for the Court
Date: January 28, 2014